Opinion by

Greene, J.
This action was commenced by Ann Harlan against Thomas S. Berry, on a joint and several note, made by him "and one John Brandenberg. The cause was submitted to the court without a jury, and judgment rendered in favor of the' defendant, on the ground, as appeai-s by the bill of exceptions, that there *213bad been a judgment rendered against Brandenberg on this note; and because the face of the note gave some indications of having been changed from the “ 21 to the 15 ” day of the month.
8. Whioher, for appellant.
J. Saoit Jichmand, for appellee.
The question arises, is either of these grounds sufficient to justify the court below in deciding against the plaintiff’s'right to recover.
1. The promise made by the note, is both joint and several. Until the note is paid, both parties are separately liable. An unsatisfied judgment upon the several promise of one, cannot be a bar to an action on the several promise of the other. In such a case, the two separate judgments-would amount, in substance, to nothing more than a joint judgment against both, and the payment of one would-operate as a satisfaction of both. This view is fully sustained in Ward v. Johnson, 13 Mass., 148.
2. If the date of the note was altered, without the consent of the parties, and if such alteration became material, it would, at common law, render the . note wholly, invalid. But it appears by the bill of exceptions, that there was no evidence given by either party, in relation to the alteration, except the note. This could not show that there was any alteration, after the note was signed, or that it was altered, without the consent of the makers, or that the alteration was material to the makers. Unless these facts, appear, the court could not be justified in declaring the note invalid.
Judgment reversed.